Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, filed 7/26/2022, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, HU (US 20180358197 A1), see below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over WATANABE et al. (JP 2006127924 A) in view of HU (US 20180358197 A1).
Regarding claim 22, WATANABE discloses a device (figs. 1-3, via antimicrobial UV light emitted from 6) [0013] [0019] [0021], comprising: 
an electron source (fig. 1, 1) to provide a free electron (free electron beam from 1) [0021] [0022], 
an extractor (in 1) (first and second lattice electrodes per [0025-0027]) configured to direct the free electron from the electron source towards a target material (6) that is spaced apart from the electron source (Note electron gun 1 includes first and second lattice electrodes (extractor) to extract and accelerate the free electrons in the electron beam (with a first amount of energy) from 1 toward UV light emitting layer 6,  [0025]-[0027], figs. 1, 3); and 
the target material (6) comprising one or more boron nitride [0019] 
[0013 Note UV emission peak near 215 nm is within a range of 200- 230 nm], [0021-0023]
[0019 Note hexagonal boron nitride crystal];
(fig. 1, Electron gun 1, Electron beam focusing electrode 2, Electron beam deflection electrode 3, Electron beam mask electrode 4, Anode electrode 5, High-purity hexagonal boron nitride 6 /ultraviolet light emitting layer 6); 
(Note UV light emitting layer 6 is excited by the electron beam of free electrons to produce light/photons having a wavelength of 215 nm, which is within a wavelength range of 150-250 nm; [0013], [0021-0023]).
[0013] [0019] [0021-0027].
     	But WATANABE fails to disclose the target material comprising one or more quantum dots or quantum confined material.
    	HU, however, discloses an ultraviolet (UV) module [0111], comprising: 
an electron source (fig. 01a; 0110) to provide a free electron (beam 0150); 
direct the free electron towards a target material (0120) with a first amount of energy; and 
the target material (0120) comprising a quantum dot [0111] configured to receive the free electron and, in response, produce or to cause the free electron to produce a photon having a wavelength within a wavelength range of UV light (inclusive of 200- 230 nanometers (nm)) [0111].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of WATANABE, with free electron beam irradiation of a quantum dot to produce UV light, as taught by HU, to use as a substitution of one known target type (i.e., a quantum dot) for another (generic target) to obtain predictable UV light generation results.
     	
2.	Claim(s) 1, 7, 10, 12-14, 16 and 20-21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over WATANABE et al. (JP 2006127924 A) in view of HU (US 20180358197 A1) and further in light of PIERCE et al. (US 2408809 A) and GEIS et al. (US 5729094 A).
Regarding claim 1, WATANABE discloses an antimicrobial device (figs. 1-3, via antimicrobial UV light emitted from 6) [0013] [0019] [0021], comprising: 
an ultraviolet 'UV' module (fig. 1), comprising:   
an electron source (fig. 1, 1) to provide a free electron (free electron beam from 1) [0021] [0022], 
an extractor (in 1) (first and second lattice electrodes per [0025-0027]) to extract the free electron from the electron source and direct the free electron towards a target material (6) with a first amount of energy (inherent) (Note electron gun 1 includes first and second lattice electrodes (extractor) to extract and accelerate the free electrons in the electron beam (with a first amount of energy) from 1 toward UV light emitting layer 6,  [0025]-[0027], figs. 1, 3),  
one or more path electrodes (3) disposed between the extractor (in 1) and the target material (6), the one or more path electrodes (3) configured to increase the energy of the free electron from the first amount of energy to a second amount 
the target material (6)  to receive the free electron and, in response produce a photon having a wavelength within a wavelength range of 200- 230 nanometers (nm) 
[0013 Note UV emission peak near 215 nm is within a range of 200- 230 nm], [0021-0023]
[0019 Note hexagonal boron nitride crystal];
(fig. 1, Electron gun 1, Electron beam focusing electrode 2, Electron beam deflection electrode 3, Electron beam mask electrode 4, Anode electrode 5, High-purity hexagonal boron nitride 6 /ultraviolet light emitting layer 6); 
(Note UV light emitting layer 6 is excited by the electron beam of free electrons to produce light/photons having a wavelength of 215 nm, which is within a wavelength range of 150-250 nm; [0013], [0021-0023]).
[0013] [0019] [0021-0027].
     	But WATANABE fails to disclose the one or more path electrodes configured to increase the energy of the free electron from the first amount of energy to a second amount that is at least 5.3 electron volts (eV); and the target material comprising a quantum confined material or quantum dot.
    	HU, however, discloses an ultraviolet (UV) module [0111], comprising: 
an electron source (fig. 01a; 0110)to provide a free electron (beam 0150); 
direct the free electron towards a target material (0120) with a first amount of energy; and 
the target material (0120) comprising a quantum dot [0111] configured to receive the free electron and, in response, produce or to cause the free electron to produce a photon having a wavelength within a wavelength range of UV light (inclusive of 200- 230 nanometers (nm)) [0111].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of WATANABE, with free electron beam irradiation of a quantum dot to produce UV light, as taught by HU, to use as a substitution of one known target type (i.e., a quantum dot) for another (generic target) to obtain predictable UV light generation results.
     	But WATANABE as modified by HU fails to disclose the one or more path electrodes configured to increase the energy of the free electron from the first amount of energy to a second amount that is at least 5.3 electron volts (eV).
PIERCE however, discloses wherein a path electrode causes the free electron to increase energy from the energy at the first amount to an energy at a second greater amount as the free electron travels across the space 
(column 2, lines 30-42 Note conducting surfaces (path electrode) create an electric vector field with a field component which causes desired accelerations, which is an increase from a first energy to a second, greater energy, of free electrons as they travel within the conducting surfaces (across the space))
(fig. 4a for claim 17, where free electrons A' and B' accelerate between a midsection and point b of a drift space). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to have modified the path electrode of WATANABE as modified by HU to causes the free electron to increase energy from the energy at the first amount to an energy at a second greater amount as the free electron travels across the space, as taught by PIERCE, in order to gain the advantages of ensuring the electron has a desired amount of kinetic energy as it hits the target material, such that a photon of a desired wavelength is produced.
     	But WATANABE as modified by HU and PIERCE fails to explicitly disclose accelerating the free electron to a second amount that is at least 5.3 electron volts (eV).
GEIS however, discloses accelerating a free electron to at least 5.3 electron volts (eV) 
(column 3, lines 18-30 Note an energy of a free electron emitted from a cathode are greater than 50 eV, which is at least 5.3 electron volts (eV).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to have modified the free electron of WATANABE as modified by HU and PIERCE to have at least 5.3 electron volts (eV) of energy, as taught by GEIS prior to striking the target material, in order to gain the advantages of ensuring the electron has the required amount of energy to stimulate the target material to produce a photon, thereby increasing efficacy and efficiency of the antimicrobial device.

Regarding claim 7, WATANABE discloses that the target material is a wide band gap energy material
that produces the photon when stimulated by the free electron [0010], [0014], [0021]
(fig. 1, UV light emitting layer 6 is hexagonal boron nitride, which has a wide band gap and produces the light when stimulated by the free electrons in the electron beam; paragraphs).

Regarding claim 10, WATANABE discloses that the target material (6) causes the free electron to
decelerate and to emit the photon (fig.1, the free electrons from the electron beam collide with UV light emitting layer 6 to emit the light, which must result in deceleration of the free electrons; paragraphs [0022], [0023]).
Regarding claim 12, WATANABE discloses that the electron source (1) is a carbon nanotube 
[0023 Note planar cathode uses carbon nanotubes on a surface of the planar cathode to produce the electron beam]; [0022-0023] [0025], [0027]).
Regarding claim 13, WATANABE discloses that the UV module (fig. 1) further comprises a space between the electron source (1) and the target material (6) [0020]-[0022].
Regarding claim 14, WATANABE discloses that the space includes a vacuum, a dielectric, or both (fig. 1; the
space between the electron gun 1 and the UV light emitting layer 6 includes a vacuum which acts as a dielectric); [0021].

Regarding claim 16, WATANABE discloses that the space (fig. 1, between 1 and 6) includes a path electrode (2, 3, and/or 4) including an
electric or magnetic field to assist the free electron in moving across the space 
(fig. 1, the space includes an electron beam deflection electrode 3 (path electrode) with opposed parallel plates which form an electric field to deflect the free electrons in the electron beam and assist in moving the free electrons across the space) 
[0022] [0032].

Regarding claim 20, WATANABE discloses a heating element [0022 Note hot cathode type electron gun] (fig. 2, power supply for gun 1 would heat it to some degree, at least) 

Regarding claim 21, WATANABE discloses wherein the target material comprises a boron nitride 
[0019 Note hexagonal boron nitride crystal];
(fig. 1, Electron gun 1, Electron beam focusing electrode 2, Electron beam deflection electrode 3, Electron beam mask electrode 4, Anode electrode 5, High-purity hexagonal boron nitride 6 /ultraviolet light emitting layer 6); 
     	But WATANABE fails to disclose the target material comprising one or more quantum dots or quantum confined material.
    	HU, however, discloses an ultraviolet (UV) module [0111], comprising: 
an electron source (fig. 01a; 0110) to provide a free electron (beam 0150); 
direct the free electron towards a target material (0120) with a first amount of energy; and 
the target material (0120) comprising a quantum dot [0111] configured to receive the free electron and, in response, produce or to cause the free electron to produce a photon having a wavelength within a wavelength range of UV light (inclusive of 200- 230 nanometers (nm)) [0111].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of WATANABE, with free electron beam irradiation of a quantum dot to produce UV light, as taught by HU, to use as a substitution of one known target type (i.e., a quantum dot) for another (generic target) to obtain predictable UV light generation results.

2.	Claim(s) 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over WATANABE et al. (JP 2006127924 A) in view of HU (US 20180358197 A1), PIERCE et al. (US 2408809 A) and GEIS et al. (US 5729094 A); hereinafter “the combined references”, as applied to claim 1 above, and further in light of HONDA et al. (20150287587).
Regarding claim 4, WATANABE discloses the antimicrobial device of claim 1. 
But, the combined references fail to disclose wherein the target material includes a defect or impurity that, when stimulated or struck by the free electron, produces the photon.   
HONDA discloses wherein the target material (figs. 1-2, 20) includes a defect or impurity that, when stimulated or struck by the free electron (in EB), produces the photon (“UV”)  [0052-0054 Note target 20 includes an activator (i.e., impurity) that produces light (photon) when stimulated by free electrons in an electron beam EB] (abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to have modified the target material of the combined references to include a defect or impurity that, when stimulated or struck by the free electron, produces the photon, as taught by HONDA, in order to gain the advantages of varying an emission wavelength based on defect or impurity content (see paragraph [0054] of HONDA), having greater control over the light emitted by the antimicrobial device, and ensuring a desired intensity of light is emitted by controlling an amount of defects or impurities.

2.	Claim(s) 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over WATANABE et al. (JP 2006127924 A) in view of HU (US 20180358197 A1), PIERCE et al. (US 2408809 A) and GEIS et al. (US 5729094 A); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Omata et al. ("Ultraviolet electroluminescence from colloidal ZnO quantum dots in an all inorganic multilayer light-emitting device", Appl. Phys. Lett.; Publication [online]. February 6, 2012, [retrieved 22 October 2020 (22.10.2020) (from the IDS of 12/29/2020).
Regarding claim 5, WATANABE discloses the target material (the UV light emitting layer 6; paragraph [0022], fig. 1 ). 
But, the combined references fail to disclose an electron-electron hole pair that, when struck or stimulated by the free electron, recombines to produce the photon. 
OMATA discloses an electron-electron hole pair that, when struck or stimulated by the free electron, recombines to produce the photon (page 061104-3, paragraph 1 Note ZnO quantum dots 'QDs' produce electroluminescence 'EL' (photon) due to recombination of an electron and hole pair, generated by ballistically driven electrons (free electron)) (abstract,). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to have modified the target material of the combined references to include an electron-electron hole pair that, when struck or stimulated by the free electron, recombines to produce the photon, as taught by OMATA, in order to gain the advantages of using a well-known method of producing photons and effectively and efficiently producing light of the desired wavelengths, and having a high emission efficiency, broad emission energy adjustability, and high material stability (see page 061104, paragraph 1 of OMA TA).

2.	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over WATANABE et al. (JP 2006127924 A) in view of HU (US 20180358197 A1), PIERCE et al. (US 2408809 A) and GEIS et al. (US 5729094 A); hereinafter “the combined references”, as applied to claim 1 above, and further in light of HONDA et al. (20150287587), in light of relevant background information provided by LUGOLOLE. et al., ("The Effect of Thickness of Aluminium Films on Optical Reflectance" Journal of Ceramics; Publication [online], February 9, 2015 (09-02-2015) [retrieved 22 October 2020 (22.10.2020)). 
Regarding claim 8, WATANABE discloses the antimicrobial device of claim 1. 
But, the combined references fail to disclose wherein the UV module further comprises an optical reflector to reflect the photons released from the target material towards an opening, an aperture, or a window.
HONDA discloses wherein the UV module further comprises an optical reflector (23) to reflect the photons (“UV”) released from the target
material towards an opening (fig. 1, “UV” travels towards opening beneath 20) , an aperture, or a window 
(figs. 1-2; an ultraviolet light source 10 has a target 20, which includes an aluminum film 23 (optical reflector), which must reflect photons released from light-emitting layer 22 (target material) towards substrate 21, which is a window for transmitting UV light) [0052]; 
(as evidenced by the background information provided in the abstract of LUGOLOLE where aluminum films are optically reflective, such that they reflect photons).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to have modified the UV module of the combined references to include an optical reflector to reflect the photons released from the target
material towards a window, as taught by HONDA, in order to gain the advantages of ensuring the photons generated by the target
material are directed out of the device to a desired area to be sanitized, increasing efficiency of the antimicrobial device, and ensuring a
desired intensity of UV light is obtained.
 
Regarding claim 9, WATANABE in view of HAMAMATSU, (as evidenced by LUGOLOLE), discloses the antimicrobial device of claim 8.
But, the combined references fail to disclose wherein the optical reflector is: positioned between the electron source and the target material, wherein optical reflector permits the free electron to pass through to the target material; or, offset from the transmission path. 
HONDA discloses wherein the optical reflector (23) is: positioned between the electron source (12) and the target material (22, 21) , wherein optical reflector permits the free electron to pass through to the target material 
(figs. 1-2, an aluminum film 23 (optical reflector) is positioned between an electron source 12 and a light-emitting layer 22 (target material) and must permit an electron beam EB with free electrons to pass through to the light-emitting layer 22 such that light-emitting layer 22 can be excited by the electron beam EB) [0050-0053]
(as evidenced by the background information provided in the abstract of LUGOLOLE where aluminum films are optical reflectors). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to have modified the antimicrobial device of the combined references to include an optical reflector positioned between the electron source and the target material, wherein optical reflector permits the free electron to pass through to the target material, as taught by HONDA, in order to gain the advantages of ensuring electrons are able to reach the target material while simultaneously ensuring the photons generated by the target material are directed out of the device to a desired area to be sanitized, increasing efficiency of the antimicrobial device, and ensuring a desired intensity of UV light is obtained.

2.	Claim(s) 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over WATANABE et al. (JP 2006127924 A) in view of HU (US 20180358197 A1) ; hereinafter “the combined references”, as applied to claim 22 above, and further in light of and further in light of HONDA et al. (20150287587), and in light of relevant background information provided by LUGOLOLE. et al., ("The Effect of Thickness of Aluminium Films on Optical Reflectance" Journal of Ceramics; Publication [online], February 9, 2015 (09-02-2015) [retrieved 22 October 2020 (22.10.2020)). 
Regarding claim 23, the combined references discloses the antimicrobial device of claim 22.  
But, the combined references fail to disclose an optical reflector disposed between the electron source and the target material, wherein the optical reflector permits the free electron to pass therethrough and reflects the produced one or more photons.
HONDA discloses wherein the UV module further comprises an optical reflector (figs. 1-2; an ultraviolet light source 10 has a target 20, which includes an aluminum film 23 (optical reflector)) disposed between the electron source (12) and the target material (20), wherein the optical reflector (23) permits the free electron (“EB”)  to pass therethrough and reflects the produced one or more photons (figs. 1-2; “UV” light reflected away from 20 which has reflective film 23)
 (figs. 1-2; an ultraviolet light source 10 has a target 20, which includes an aluminum film 23 (optical reflector), which must reflect photons released from light-emitting layer 22 (target material) towards substrate 21, which is a window for transmitting UV light) [0052]; 
(as evidenced by the background information provided in the abstract of LUGOLOLE where aluminum films are optically reflective, such that they reflect photons).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to have modified the UV module of the combined references to include an optical reflector to reflect the photons released from the target
material towards a window, as taught by HONDA, in order to gain the advantages of ensuring the photons generated by the target
material are directed out of the device to a desired area to be sanitized, increasing efficiency of the antimicrobial device, and ensuring a
desired intensity of UV light is obtained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881